CONSOLIDATED STATEMENTS OF OPERATIONS McIntosh Bancshares, Inc. and Subsidiaries For Each of the Three Months and Nine Months Ended September 30, 2008 and 2007 (Unaudited) Three Months Nine Months 2008 2007 2008 2007 Interest income: Loans, including fees $ 5,239,285 $ 7,701,086 $ 17,317,248 $ 22,879,389 Interest on investment securities: U.S. Treasury, U.S. Government agency and mortgage-backed securities 775,295 826,264 2,340,840 2,600,377 State, county and municipal 24,803 105,881 233,884 319,826 Other investments 22,718 42,826 80,776 119,050 Federal funds sold and other short-term investments 90,999 53,456 212,405 334,644 Total interest income 6,153,100 8,729,513 20,185,153 26,253,286 Interest expense: Interest-bearing demand and money market 320,433 894,203 1,159,432 2,691,877 Savings 79,772 52,142 169,533 139,813 Time deposits of $100,000 or more 1,237,111 1,522,740 4,055,101 4,588,786 Other time deposits 1,381,787 1,574,413 4,234,428 4,329,909 Other 149,245 193,337 392,963 566,618 Total interest expense 3,168,348 4,236,835 10,011,457 12,317,003 Net interest income 2,984,752 4,492,678 10,173,696 13,936,283 Provision for loan losses 6,346,804 866,621 11,204,912 1,059,295 Net interest income after provision for loan losses (3,362,052 ) 3,626,057 (1,031,216 ) 12,876,988 Other Income: Service charges 646,714 590,723 1,851,548 1,685,308 Investment securities gains - 4,000 2,184,140 8,200 Increase in cash surrender value of life insurance 62,880 68,784 188,640 206,352 Other real estate owned gains (losses) (269,220 ) 36,472 (430,335 ) 100,175 Fixed and repossessed asset gains (losses) (5,761 ) (2,463 ) (15,015 ) (7,772 ) Other income 317,943 380,012 981,436 1,150,819 Total other income 752,556 1,077,528 4,760,414 3,143,082 Other expenses: Salaries and employee benefits 2,286,478 2,481,785 6,999,929 7,658,840 Occupancy and equipment 451,459 459,612 1,354,841 1,339,856 Other operating 1,124,974 849,614 3,232,104 2,634,447 Total other expenses 3,862,911 3,791,011 11,586,874 11,633,143 Earnings (loss) before income taxes (6,472,407 ) 912,574 (7,857,676 ) 4,386,927 Income tax expense (benefit) (2,738,505 ) 297,936 (3,201,775 ) 1,461,130 Net earnings (loss) $ (3,733,902 ) $ 614,638 $ (4,655,901 ) $ 2,925,797 Basic earnings (loss) per common share based on average outstanding shares of 2,810,976 in 2008 and 2,810,976 in 2007 $ (1.33 ) $ 0.22 $ (1.66 ) $ 1.04 Diluted net earnings (loss) per common share based on average outstanding shares for the three months of 2,810,976 in 2008 and 2,888,559 in 2007 and for the nine months of 2,810,976 in 2008 and 2,875,170 in 2007 $ (1.33 ) $ 0.21 $ (1.66 ) $ 1.02 Dividends declared per share of common stock $ - $ 0.09 $ 0.09 $ 0.27 CONSOLIDATED BALANCE SHEETS McIntosh Bancshares, Inc. and Subsidiaries Septembere 30, 2008 and 2007 2008 2007 (Unaudited) Assets Cash and due from banks $ 5,845,028 $ 6,758,829 Interest bearing deposits 5,913,274 237,491 Federal funds sold 11,472,000 1,442,000 Investment securities held to maturity - 332,288 Investment securities available for sale 70,441,585 72,237,143 Other investments 3,257,979 1,760,865 Loans 330,455,778 356,530,039 Less: Allowance for loan losses (12,895,948 ) (5,708,526 ) Loans, net 317,559,830 350,821,513 Premises and equipment, net 6,936,727 7,169,420 Other real estate 13,419,272 2,063,548 Accrued interest receivable 2,749,471 4,114,221 Bank owned life insurance 6,677,140 6,467,438 Other assets 7,669,288 3,500,528 Total assets $ 451,941,594 $ 456,905,284 Liabilities and Stockholders' Equity Liabilities: Deposits: Demand $ 32,641,539 $ 33,973,681 Money market and NOW accounts 90,613,156 114,875,006 Savings 20,655,367 12,496,375 Time deposits of $100,000 or more 110,011,892 116,537,877 Time deposits 143,447,270 123,201,784 Total deposits 397,369,224 401,084,723 Borrowed funds 16,640,109 12,329,850 Accrued interest payable and other liabilities 4,896,860 5,335,608 Total liabilities 418,906,193 418,750,181 Commitments Stockholders' equity: Common stock, par value $2.50; 10,000,000 shares authorized, 2,810,976 shares issued and outstanding 7,027,440 7,027,440 Surplus 5,756,399 5,663,782 Retained earnings 20,263,405 25,763,190 Accumulated other comprehensive loss (11,843 ) (299,309 ) Total stockholders' equity 33,035,401 38,155,103 Total liabilities and stockholders' equity $ 451,941,594 $ 456,905,284 Dear Shareholders, We continue to underestimate the length and severity of the current economic contraction.The credit freeze that started over a year ago with sub-prime mortgages and spilled over to the housing market has now migrated into the broader capital markets.Who could have imagined the downfall of well known companies like AIG, Freddie Mac, Fannie Mae, Lehman Brothers, Wachovia, and Washington Mutual?Receiving no federal support, Lehman was allowed to fail.The bond and stock markets have responded with more volatility and a bent to the downside. Needless to say, our performance has been a reflection of the economy in general and the markets we serve.As compared to the third quarter of 2007, net income decreased $4.3 million to a loss of $3.7 million.Fully diluted net earnings per common share decreased $1.54 per share to a loss of $1.33 per share for the same period. As we have discussed in our previous letters, non-performing assets (foreclosed property, non-accrual loans, and loans that are 90 days or more past due and not on non-accrual) continue to be our biggest concern.Non-performing assets increased $5.4 million or 13.39% to $46.0 million since June 30, 2008.This amounts to 13.4% of total loans plus other real estate owned.Non-performing assets could increase further if the economy continues to worsen. We continue to aggressively market all foreclosed property, devoting two seasoned construction lenders to this process.Since year-end 2007, they have sold 63 properties with balances totaling $6.6 million at a cumulative loss of $430,335 from the values we booked at foreclosure.Despite the losses that we have been required to recognize, we believe this process is in the best interests of the bank and its shareholders, as it reduces our levels of non-performing assets and allows us to focus increasingly on core banking, as opposed to property management activities. We have made good progress in reducing our concentration of acquisition, development, and construction (AD&C) loans.As of September 30, 2008, AD&C loans represent 27.6% of gross loans and commitments versus 39.8% as of September 30, 2007. Our allowance for loan losses increased $7.2 million or 125.9% from its level of one year ago to $12.9 million.As of September 30, 2008 our loan loss reserve represents 3.90% of gross loans as compared to 1.60% last year.We believe these increases are prudent in view of the asset quality issues described above and the general state of the economy.Since September 30, 2007 net charge-offs have totaled $6.3 million with a cumulative provision for loan loss expense of $13.5 million. Your company’s September 30, 2008 tax equivalent net interest margin of 2.84% declined 129 basis points from the year-ago period.The decline was due to a $215,634 or 49.2% decline in loan fee income, increases of $109,259 in the reversal of accrued interest on non-accrual loans, $27.3 million in average non-accrual loans, and $9.6 million in average other real estate, and a 275 basis point drop in the prime lending rate as compared to September 30, An increase in total other expenses of $71,900 or 1.9% from September 30, 2007 disguised the progress made in expense reduction.The $195,307 or 7.9% reduction in salary and employee benefits was more than offset by additional collection expense of $65,442 and other real estate expense of $154,672 versus last year.As of September 30, 2008, full-time equivalent employees for the company had fallen by attrition from 146 on September 30, 2007 to 138.5.Attrition alone did not reduce our employment force enough to adapt to the new operating environment.This necessitated a reduction in force of an additional 12 employees in October.Our number of employees is now down approximately 15% from its high of last year. In other cost cutting measures your Board has suspended payment of all Director fees.Chairman Malone and President Willis have taken a 5% reduction in salary in addition to no raises for 2008.Incentive plans for all employees, except for a modest mortgage plan, have been suspended. There is some good news out of Washington.In October 2008, the FDIC approved a program to strengthen market stability for financial institutions called the Temporary Liquidity Guaranty Program (TLGP).One provision raises the FDIC insurance level for all deposit accounts to $250,000 through December 31, 2009.Another provision allows FDIC to insure all non-interest bearing deposits of the bank through December 31, 2009.We have opted to take part in both programs.Also in October of 2008, Congress passed the Emergency Economic Stabilization Act (EESA) of 2008 which in general authorizes the U.S. Treasury to take certain measures to contain the credit and real estate crises facing the country.The Troubled Asset Relief Program (TARP), a provision of EESA, permits the U.S. Treasury to purchase preferred stock in certain financial institutions up to 3% of the institution’s risk-weighted assets.If we are deemed eligible to participate in the Capital Purchase Program (CPP) the maximum amount of additional capital we could obtain is approximately $10.7 million.Management presently plans to apply for the CPP, but cannot yet predict whether the U.S. Treasury will ultimately approve our participation.Since our Articles of Incorporation do not allow for the sale of preferred shares, if approved, we will have to conduct a special shareholder meeting to authorize the issuance of the shares.In addition to the CPP, our management and board have been discussing a variety of ways to strengthen our capital position and increase shareholder value.We will keep you and the market apprised of material developments in this regard. We have much to do before year end.Thank you for your encouragement and support as we attempt to deal with market conditions that we have not experienced in our lifetime. Sincerely, William
